*293Tbe appellant moved, for a rebearing, and tbe following opinion upon that motion was filed at tbe June term, 1872.
Lyoít, J.
In tbeir argument in support of tbe motion for a rebearing, tbe learned counsel for tbe appellant sharply criticize tbe statement in tbe foregoing opinion to tbe effect that tbe complaint shows that tbe deceased bad not testamentary capacity when be executed tbe alleged will; and they insist that, if tbe court was mistaken in that particular, tbe decision is necessarily erroneous. After a careful review of tbe case, we are still of tbe opinion that tbe plaintiff was guilty of gross laches, even though it be conceded that tbe testator possessed testamentary capacity when be executed tbe paper purporting to be bis will. Tbe plaintiff knew that bis mental condition was such that be was very liable to be imposed upon; she knew, or might have known, that tbe will was unfavorable to her; and those circumstances were sufficient to cause a reasonable suspicion that it bad been obtained by some undue influences exerted by some person or persons over tbe mind of tbe testator, or, in other words, that tbe will was fraudulently obtained. Tbe exercise of reasonable diligence by tbe plaintiff, under those circumstances, would have led her to investigate at once tbe facts connected with tbe making and execution of tbe will; and tbe most natural, and probably tbe most effectual, way to do this would have been for her to have informed tbe county judge of tbe condition of tbe testator’s mind, and to have required all persons who might reasonably have been supposed to know anything relative to tbe circumstances under which tbe will was executed, to appear and testify on tbe bearing of tbe petition that tbe same be admitted to probate. It is highly probable, that, if the will was fraudulently procured, sucha course would have exposed tbe fact and defeated tbe probate of tbe will. Failing to adopt that course, and failing, so far as appears, to make any effort whatever to discover the fraud which she bad every reason to believe bad *294been perpetrated upon the testator and upon herself, but acquiescing in the validity of the will for five years, it must be that laches is imputable to her, whether the testator had or had not testamentary capacity.
But it is not conceded' that the complaint shows that the testator, when he executed the will, had testamentary capacity. Upon the authority of Stewart's Executor v. Lispenard, 26 Wend., 255, it is claimed that if the testator was not totally deprived of reason when he executed the will — if he then had any understanding, no matter how weak it might have been —• he had testamentary capacity. That case so held; and, on the authority of it, the cases of Blanchard v. Nestle, 3 Denio, 37, and Newhouse v. Goodwin, 17 Barb., 236, cited by counsel for the appellant, and some other cases in New York, were decided.
But the authority of these cases has been greatly shaken in that state, if not entirely overruled, by the decision of the court of appeals in Delafield v. Parish, 25 N. Y., 9, where the subject of testamentary capacity received great consideration, and is most ably discussed by several of the judges. Judge Davies, who wrote the leading opinion, after a somewhat extended review of cases on the subject, gives his conclusions in the following language: “We have held that it is essential that the testator has sufficient capacity to comprehend perfectly the condition of Ids property, his relations to the persons who were, or should or might have been, the objects of his bounty, and the scope and bearing of the provisions of his will. He must, in the language of the cases, have sufficient active memory to collect in his mind, without prompting, the particulars or elements of the business to be transacted, and to hold them in his mind a sufficient length of time to perceive at least their obvious relations to each other, and be able to form some rational judgment in relation to them.” p. 29.